 

Exhibit 10.1

 

SOUL AND VIBE INTERACTIVE INC.

1600 South Hwy 100, Suite 500

St. Louis Park, MN 55416

 

August 27, 2014

 

To the holders of securities from our July/August 2013 financings:

 

Reference is hereby made to those certain Purchase Agreements, dated as of July
17, 2013 and August 8, 2013 (each a “Purchase Agreement” and collectively, the
“Purchase Agreements”), by and between Soul and Vibe Interactive Inc., a Nevada
corporation (the “Company”), and each individual or entity identified on the
signature page hereto (each, including its successors and assigns, a “Purchaser”
and, collectively, the “Purchasers”). Capitalized terms used in this letter
agreement and not otherwise defined shall have the meanings ascribed to them in
the Purchase Agreements.

 

1. Extension of Maturity of Notes. Pursuant to the Purchase Agreements, the
Company issued convertible promissory notes (the “Notes”) in the amounts set
forth on Exhibit A hereto. The Company has requested an extension of the
Maturity Date (as such term is defined in the Notes”) and the Company and the
holders of the Notes agree that the Maturity Date is hereby extended to February
9, 2015, notwithstanding anything to the contrary contained in any of the
Transaction Documents (as defined below), and acknowledge that such action will
not be deemed to trigger any defaults, breaches or liquidated damages under the
Notes, Purchase Agreements or any other document or instrument executed or
delivered in connection therewith (collectively, the “Transaction Documents”).

 

2. Consideration for Extension. As consideration for the above, the Company will
issue to the Purchasers the following warrants (the “New Warrants”), in the form
attached hereto as Exhibit B, provided, however, that the following number of
shares of common stock of the Company underlying such New Warrants shall be the
following:

 

Name of Holder Number of Warrant Shares Exercise Price per Share Knudson
Investment, LLC 420,000 $0.06 Nathan C. Lewis 31,112 $0.06 David Wiseman 40,000
$0.06 Andrew P. Chiodo 40,000 $0.06

 

3. Miscellaneous. Subject to the waivers and agreements provided herein, the
Transactions Documents shall remain in full force and effect. Except as
expressly set forth herein, this letter agreement shall not be deemed to be a
waiver, amendment or modification of any provisions of the Transaction Documents
or of any right, power or remedy of the Purchasers, or constitute a waiver of
any provision of the Transaction Documents (except to the extent herein set
forth), or any other document, instrument and/or agreement executed or delivered
in connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. The Purchasers
reserve all rights, remedies, powers or privileges available under the
Transaction Documents, at law or otherwise, subject to the terms of this letter
agreement. This letter agreement shall not constitute a novation or satisfaction
and accord of the Transaction Documents or any other document, instrument and/or
agreement executed or delivered in connection therewith. This letter agreement
shall be governed by and construed in accordance with the laws of the State of
New York.

 

Please indicate your acknowledgment of, and agreement with, the foregoing by
signing a copy of this letter and returning an executed original to the Company.
This Agreement may be executed by the parties hereto in counterparts, and
execution may be evidenced by facsimile or other electronic transmission of a
signed signature page by any party hereto, and all of such counterparts together
shall constitute one and the same instrument.

 



  Sincerely,       Peter Anthony Chiodo   Chief Executive Officer

 



 

 







  

ACCEPTED AND AGREED:

 

KNUDSON INVESTMENT, LLC

 



By:     Dated: August __, 2014 Name: Gerald E. Knudson       Title: Authorized
Person                     Dated: August __, 2014 Nathan C. Lewis              
      Dated: August __, 2014 David Wiseman                     Dated: August __,
2014 Andrew P. Chiodo      

 



-2-

 

  

EXHIBIT A

 

 

Holder  Principal Amount of Convertible Notes  KNUDSON INVESTMENT, LLC 
$105,000  Nathan C. Lewis  $7,778  David Wiseman  $10,000  Andrew P. Chiodo 
$10,000     $132,778         Total     

 



-3-

